Exhibit STOCK OPTION AWARD AGREEMENT PNM RESOURCES, INC. SECOND AMENDED AND RESTATED OMNIBUS PERFORMANCE EQUITY PLAN PNM Resources, Inc., a New Mexico corporation (“PNM” or the “Company”), hereby awards to «First»«Last» (the “Optionee”), an employee of the Company and a Participant in the PNM Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan (the “Plan”), as it may be amended, a non-qualified stock option (“Option” or “Options”) to purchase up to, but not to exceed in the aggregate «Total_Stock_Options» shares of common stock of the Company (“Stock”), at an Exercise Price of $xx.xxper share, subject to the terms and conditions set forth in this Stock Option Award Agreement (the “Agreement”).The grant is given effective as of the day of , 20 (the “Grant Date”). Capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings given to such terms in the Plan. 1.
